
	
		III
		111th CONGRESS
		2d Session
		S. RES. 623
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2010
			Mr. Kaufman (for
			 himself, Mrs. Feinstein, and
			 Mrs. Boxer) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			September 22, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending the encouragement of interest in
		  science, technology, engineering, and mathematics by the entertainment
		  industry, and for other purposes.
	
	
		Whereas science, technology, engineering, and mathematics
			 (referred to in this preamble as STEM) are vital fields of
			 increasing importance in driving the economic engine of the United
			 States;
		Whereas STEM-educated graduates have and will continue to
			 play critical roles in helping to develop clean energy technologies, to find
			 life-saving cures for diseases, to solve security challenges, and to discover
			 new solutions for deteriorating transportation and infrastructure;
		Whereas through 2018, STEM occupations are projected to
			 provide 2,800,000 job openings;
		Whereas over 90 percent of STEM occupations require at
			 least some postsecondary education;
		Whereas students across the country, especially young
			 women and underrepresented minorities, need greater understanding and
			 appreciation of STEM careers, and access to quality STEM opportunities;
		Whereas the entertainment industry of the United States,
			 comprised of movies, television, theater, radio, DVDs, video games, as well as
			 other video and audio recordings and means of communications, has an
			 extraordinary ability to reach the people of the United States, especially
			 young people;
		Whereas the entertainment industry has begun to make
			 significant investments in support of STEM education; and
		Whereas, for example, the Entertainment Industries Council
			 has developed the Ready on the S.E.T. and … Action! initiative to elevate the
			 importance of science, engineering, and technology in national entertainment
			 and news productions by connecting STEM experts, companies, and organizations
			 with the entertainment industry in order to disseminate accurate information
			 about STEM professionals and careers, and producing the first-ever S.E.T.
			 Awards Show this year to award accurate and impactful portrayals of STEM in
			 movies, television series, radio and television news programs, and print and
			 online journalism: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 effective use of the substantial influence and resources of the entertainment
			 industry of the United States, by those members of the entertainment industry,
			 such as the Entertainment Industries Council, who are working to encourage
			 interest in the fields of science, technology, engineering, and mathematics;
			 and
			(2)urges the
			 entertainment industry to continue to use the creative talent, skills, and
			 audience-reach at its disposal to communicate the importance of science,
			 technology, engineering, and mathematics.
			
